constituted an abuse of the writ as he raised claims new and different
                  from those raised in his previous petitions. 3 See NRS 34.810(1)(b)(2); NRS
                  34.810(2). Appellant's petition was procedurally barred absent a
                  demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                  NRS 34.810(1)(b); NRS 34.810(3).
                              Appellant first claimed he had good cause due to his reliance
                  upon incompetent inmate law clerks. This claim did not provide good
                  cause to overcome the procedural bars as it failed to demonstrate that
                  there was an impediment external to the defense that prevented appellant
                  from raising his claims in a timely petition. See Phelps v. Dir., Nev. Dep't
                  of Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988) (holding that
                  petitioner's claim of organic brain damage, borderline mental retardation,
                  and reliance on the assistance of an inmate law clerk unschooled in the
                  law did not constitute good cause for the filing of a successive post-
                  conviction petition).
                               Second, appellant claimed he had good cause because his trial
                  counsel told him that he did not have a right to appeal his conviction
                  because he was a not a U.S. citizen. This failed to demonstrate good cause
                  to overcome the procedural bars because appellant has already pursued a
                  direct appeal through the Lozada remedy. Garcia v. State, Docket No.
                  47059 (Order Affirming in Part and Reversing in Part and Remanding,
                  May 31, 2007). To the extent appellant asserts he had good cause because
                  he did not pursue a direct appeal following the entry of the amended
                  judgment of conviction in 2007, appellant did not explain the almost six-

                        3 Garciav. State, Docket No. 62119 (Order of Affirmance, July 23,
                  2013); Garcia v. State, Docket No. 56137 (Order of Affirmance, March 29,
                  2011).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ep
                year delay in challenging any changes made in the amended judgment of
                conviction or explain why he could not raise the instant claims in his
                previous two petitions. See Hathaway v. State, 119 Nev. 248, 252-53, 71
                P.3d 503, 506 (2003). Therefore, appellant failed to demonstrate good
                cause to overcome the procedural bars.
                            Next, appellant claimed that the Nevada Department of
                Corrections improperly calculated his sentence due to confusion regarding
                counts dismissed in the amended judgment of conviction. This claim
                challenged the computation of time served and cannot be raised in a post-
                conviction petition for a writ of habeas corpus challenging the validity of
                the judgment of conviction.   See NRS 34.738(3). However, the denial of
                this claim would be without prejudice, allowing appellant to properly and
                separately file a post-conviction petition for a writ of habeas corpus
                challenging the computation of time served in the county in which he is
                incarcerated.     See NRS 34.724(1); NRS 34.730(3); NRS 34.738(1).
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Saitta



SUPREME COURT
       OF
    NEVADA
                                                     3
(0) 194M    e
                cc: Hon. Michelle Leavitt, District Judge
                     Juan Garcia
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A